Citation Nr: 1453479	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-17 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for Montgomery GI Bill-Selected Reserve (MGIB-SR) education benefits.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served in the Coast Guard Reserves from May 1988 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma. In that decision, the RO denied entitlement to eligibility for MGIB-SR education benefits. 


FINDING OF FACT

The Department of Defense (DoD) has not determined that the Veteran is eligible for MGIB-SR education benefits.


CONCLUSION OF LAW

The criteria for entitlement to eligibility for MGIB-SR education benefits are not met. 10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. §§ 21.1034, 21.7540(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

 The VA's statutory duties to assist and notify impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). There are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). This is indeed the situation in this case. The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to MGIB-SR education benefits. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).


 MGIB-SR Eligibility

Education benefits are available to members of the Selected Reserve under the Montgomery GI Bill -Selected Reserve (Chapter 1606 of Title 10, United States Code). In order to be eligible for MGIB-SR education benefits, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30. 38 C.F.R. § 21.7540(a). 

The Reserve components decide who is eligible for the MGIB-SR program and VA makes the payments for the program. VA regulations provide that a determination of an individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces. 10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a). Such determination is binding upon VA. See 38 C.F.R. §§ 21.1034, 21.7540(a).

The Veteran's claim for education benefits were denied because the VA has not received notice from the DoD that he is eligible for such benefits. In response, the Veteran has stated that he served in the Coast Guard Reserves from May 1988 to May 1994, six years.

Information received from DoD confirms the Veteran's period of service, but does not indicate the Veteran is eligible for MGIB-SR education benefits. To that end, the Board notes that there is no indication in the record and the Veteran has not claimed that he is currently participating satisfactorily in the Selected Reserve. Rather, he served in the Coast Guard Reserves from May 1988 to May 1994, and has not returned to the service since May 1994. As such, the basic requirements have not been met. See 38 C.F.R. § 21.7540(a). 

The DoD has not otherwise indicated that the Veteran is eligible for MGIB-SR education benefits and the DoD's determination is binding on VA. See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a). The Veteran has not submitted any evidence to otherwise indicate that the DoD has determined that he is eligible for such benefits. 

Where, as here, the law and not the evidence are dispositive, the Veteran's claim for eligibility for MGIB-SR education benefits must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for MGIB-SR education benefits is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


